

117 HRES 686 IH: Expressing support for the designation of September 28, 2021, as “National Voter Registration Day”.
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 686IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Ms. Castor of Florida (for herself, Mr. Neguse, Mr. Long, Mr. Cicilline, Mr. Case, Ms. Norton, Ms. Meng, Mrs. Hayes, Mr. Grijalva, Mr. Suozzi, Mr. Thompson of Mississippi, Mr. Foster, Ms. Wasserman Schultz, Mr. Carson, Mr. Soto, Mr. Cárdenas, Mr. Phillips, Ms. Roybal-Allard, Mr. Correa, Ms. Wild, Mr. Horsford, Mr. Kildee, Ms. Titus, Ms. Jackson Lee, Ms. Spanberger, Ms. Scanlon, Mr. Costa, Mrs. Watson Coleman, Ms. Dean, Ms. Williams of Georgia, Mr. Tonko, Ms. Adams, Mr. Cleaver, Mr. Crist, Mr. Lawson of Florida, Mr. Cohen, Mr. Green of Texas, Ms. Garcia of Texas, and Mr. Thompson of California) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONExpressing support for the designation of September 28, 2021, as National Voter Registration Day.That the House of Representatives—(1)expresses support for the designation of National Voter Registration Day; and(2)encourages each voting-eligible citizen of the United States—(A)to register to vote;(B)to verify with the appropriate State or local election official that the name, address, and other personal information on record is current; and(C)to cast a ballot on or before election day and vote if the voting-eligible citizen would like to do so.